 


 
AMENDMENT NO. 1 TO MANAGEMENT AGREEMENT
 
THIS AMENDMENT NO. 1 to the MANAGEMENT AGREEMENT (the "Amendment"), is made this
12th day of May, 2014 (the "Effective Date") by and among Lazarus Energy
Holdings, LLC, a Delaware limited liability company ("LEH"), Blue Dolphin Energy
Company, a Delaware corporation ("BDEC"), and Lazarus Energy, LLC, a Delaware
limited liability company ("LE"). LEH, BDEC, LE are sometimes referred to herein
as the "Parties," and individually as a "Party".
 
WHEREAS, on February 15, 2012, LEH, BDEC, and LE entered into that certain
Management Agreement (the "Existing Agreement") to engage LEH to manage BDEC and
all of its subsidiaries and operate all of BDEC' s assets including the
Refinery; and
 
WHEREAS the Parties desire to amend the Existing Agreement to read as set forth
herein.
 
NOW, THEREFORE, in consideration of the foregoing which are incorporated herein
as though set forth in full, and Ten and No/ 100 Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as to amend the Existing Agreement to read as
follows:
 
1.           Definitions. Capitalized terms used and not defined in this
Amendment have the respective meanings assigned to them in the Existing
Agreement.
 
2.           Amendments to the Existing Agreement. As of the Effective Date, the
Existing Agreement is hereby amended or modified as follows:
 
(a) The name of the Existing Agreement shall be amended and restated by deleting
the words "Management Agreement" and substituting in lieu thereof the words
"Operating Agreement".
 
(b) Paragraph 6 of the Existing Agreement is hereby amended by deleting the
words "the expiration of the 'Initial Term' provided for in the Joint Marketing
Agreement which is August 12, 2014" from subsection (a)(ii) of such Paragraph
and substituting in lieu thereof the words "August 12, 2015".
 
3.           Date of Effectiveness: Limited Effect. This Amendment will become
effective on the Effective Date. Except as expressly provided in this Amendment,
all of the terms and provisions of the Existing Agreement are and will remain in
full force and effect and are hereby ratified and confirmed by the Parties.
 

 
 
1

--------------------------------------------------------------------------------

 
 
4.          Miscellaneous.
 
(a)  This Amendment is governed by, and construed in accordance with, the laws
of the State of Texas, without regard to the conflict of laws provisions of such
State.
 
(b)  This Amendment shall inure to the benefit of and be binding upon each of
the Parties and each of their respective permitted successors and permitted
assigns.
 
(c)  The headings in this Amendment are for reference only and do not affect the
interpretation of this Amendment.
 
(d)  This Amendment may be executed in counterparts, each of which is deemed an
original, but all of which constitutes one and the same agreement. Delivery of
an executed counterpart of this Amendment electronically or by facsimile shall
be effective as delivery of an original executed counterpart of this Amendment.
 
(e)  This Amendment constitutes the sole and entire agreement of the Parties
with respect to the subject matter contained herein, and supersedes all prior
and contemporaneous understandings, agreements, representations and warranties,
both written and oral, with respect to such subject matter.
 


[Remainder of page intentionally left blank; signature page to follow.]
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.




                                                                           


  LAZARUS ENERGY HOLDINGS, LLC      BLUE DOLPHIN ENERGY COMPANY           
By:
/s/ JONATHAN P. CARROLL
 
By:
/s/ TOMMY L. BYRD
 
Director
   
Interim Chief Financial Officer
         


 
 
 
 
 
 

--------------------------------------------------------------------------------

 